PER CURIAM.
In this Uniform Reciprocal Enforcement of Support Act case, we conclude that the trial court erred when it denied the request made by the attorney for petitioner/appellant for a continuance so that the attorney might obtain and present additional evidence, after respondent/appellee presented evidence challenging the amount of back support claimed. § 88.193, Fla.Stat. (1993). Accordingly, we reverse the final order, and remand for further proceedings.
REVERSED and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.